Citation Nr: 1231120	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability, to include strain residuals.

3.  Entitlement to an initial rating in excess of 30 percent disabling for asthma.

4.  Entitlement to a rating in excess of 50 percent disabling for a not otherwise specified anxiety disorder with a pain disorder and a somatization disorder (an acquired psychiatric disability), to include a rating in excess of 10 percent prior to April 2, 2009.

5.  Entitlement to a rating in excess of 10 percent disabling for nummular eczema/skin rashes (a skin disability), to include a compensable rating prior to August 21, 2009.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 2002.  The Veteran also served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  A complete discussion of the RO's compliance with the May 2010 Board Remand is included in the Duties to Notify and Assist and Remand sections below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for an initial rating in excess of 30 percent disabling for asthma and entitlement to a rating in excess of 50 percent disabling for an acquired psychiatric disability, to include a rating in excess of 10 percent prior to April 2, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current left knee and left ankle disabilities did not have their onset in service, did not manifest within one year of separation from active service, and are not otherwise etiologically related to her service.

2.  Prior to August 21, 2009, the Veteran's skin disability required no more than topical therapy; it did not manifest in at least 5 percent, but less than 20 percent, of the entire body or of exposed areas affected or systemic therapy.

3.  From August 21, 2009, forward, the Veteran's skin disability manifests in at least 5 percent, but less than 20 percent, of the entire body or of exposed areas affected; it does not manifest in 20 to 40 percent of the entire body or of exposed areas affected or systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee and left ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for a rating in excess of 10 percent disabling for a skin disability, to include a compensable rating prior to August 21, 2009, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's voluminous claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336.

A service treatment record from May 1988 indicated that the Veteran complained of knee pain.  At that time, the report noted knee pain etiology was unknown, but possible patellofemoral joint syndrome and patellofemoral pain syndrome were included.  The Veteran was treated and released to duty.  A few days after the initial complaint of knee pain, a follow-up treatment record revealed a normal study of the Veteran's left knee.

A July 1989 service treatment record indicated that the Veteran complained of left leg pain after being struck on the shin by a softball.  She was diagnosed with a contusion.  Importantly, there was no specific complaint of left knee or ankle pain or injury.

Another service treatment record from November 1993 indicated the Veteran's complaint of left ankle pain with a duration of one month.  At that time, she was diagnosed with musculoligamentous foot injury and left foot strain.

In an October 2001 service treatment report, approximately 13 years after the complaint of knee pain in May 1988, among an extensive list of other conditions, it was noted that the Veteran "has [left] knee pain now - has [prescription for] Naprosyn."  The report also noted that the Veteran had "mild knee pain chronic."

In this regard, the Board must highlight that while the health professional indicated "chronic," mild knee pain, the service treatment records do not reflect a combination of manifestations sufficient to identify the disease entity or sufficient observation to establish chronicity at that time.  See 38 C.F.R. § 3.303(b).

The Veteran was afforded a general VA examination in May 2003.  Despite the extensive complaints and reports of other conditions (to include joint pain involving the low back), there was no mention of left knee or left ankle pain or diagnoses, providing highly probative evidence against this claim.  Indeed, X-rays taken at that time revealed normal bilateral knees.

The first diagnosis of a left knee disability is reflected in a December 2003 private treatment report, approximately two years after separation from active service.  The treatment report, however, indicated that the Veteran complained of low back and right hip pain.  Importantly, there was no mention of left knee pain.  Regardless, the report revealed that the Veteran's left knee was "likely arthritis" and "likely degenerative in nature."  This two year period between separation from service (and her claims submitted the same month of separation) and when she was first diagnosed with a left knee disability post-service weighs against her claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of time is a factor for consideration in deciding a service connection claim.)  

Similarly, the first post-service evidence of left ankle pain is the November 2010 VA examination, which the Veteran underwent pursuant to the Board Remand in May 2010.  The examiner diagnosed the Veteran with left ankle strain.  Indeed, this is the first evidence of record of any complaint or diagnosis of a left ankle condition since the complaint of left ankle pain in-service, approximately 17 years ago.  See Maxson, supra.

In this case, the Veteran has asserted that she has had left knee and ankle pain since service.  If she did, indeed, have symptoms since service, the Board would expect to find some reference to such in her voluminous medical history in the context of seeking treatment for left knee and ankle symptoms.  Instead, the Veteran's copious post-service medical treatment of an extensive list of disabilities, many of which are already service-connected, including multiple joint conditions involving the neck and back, do not reflect ongoing left knee and ankle complaints, symptoms, or treatment.  In fact, it is apparent from the Veteran's vast medical record, spanning years from service to the present, that should any condition arise, the Veteran reported such during her clinical evaluations.  This is inconsistent with continuity of symptomatology since the in-service complaints of left knee and ankle pain in a Veteran who clearly knew how to file a claim with the VA, but did not in these cases.     

In November 2010, pursuant to the May 2010 Board Remand, the Veteran underwent a VA examination of her left knee and ankle.  The examination report reflected that there was no "history of trauma to the joints."  Indeed, this is inconsistent with the service treatment records detailed above.  The VA examiner's indication that the Veteran did not have a history of trauma to her claimed joints is in conflict with the Veteran's assertion that she injured her left knee and left ankle in-service and has had pain in those joints since.  There is no reason that the Board can discern that the examiner would note no history of trauma to the joints other than based on the Veteran's report.  In fact, it is clear that the examiner reviewed the Veteran's claims file in its entirety as evidenced by her notations of in-service left knee and left ankle injury and treatment.  This inconsistency impacts negatively on the Veteran's credibility as to her report of injury and ongoing pain since service.  Although it is symptomatology, not treatment, that is determinative as to whether there has been continuity of symptomatology, the negative impact on her credibility as to the nature of the onset of her pain (i.e. injuries in-service) necessarily draws into question her credibility as to symptoms since service as she has intertwined the injuries and symptoms by her own reports.

Simply stated, while the Veteran is competent to state that she has had left knee and left ankle pain since service, the Board does not find her statements credible.  This conclusion is based on multiple factors, such as the lack of reporting of ongoing left knee and ankle pain in spite of her apparent ease of reporting all other symptoms and conditions, however mild, afflicting her at the time of evaluation.  While the lack of such records and reporting does not, in and of itself, render lay evidence not credible, the Board may reasonably infer from her voluminous treatment reports spanning years after separation that the Veteran would have complained of left knee and left ankle pain if she indeed suffered from those symptoms at some point during that period in this case.  

In addition, the Veteran's own reports during the November 2010 VA examination only serve to impeach her credibility as she reported no history of trauma of those joints, clearly contradicting her own statements and the in-service evidence of record.

Parenthetically, the Board must also note that the Veteran is already service-connected for fibromyalgia with joint pain, which may ostensibly already take into account the Veteran's complaints of left knee and left ankle pain.  In any event, the Veteran's credibility has been place in question regarding these claims. 

Regardless, while the November 2010 VA examiner ultimately diagnosed the Veteran with mild, degenerative joint disease of the left knee and left ankle strain, she also opined that the "left knee condition and left ankle condition is less likely as not (less than 50/50 probability) caused by or a result of veteran military service."  She explained that "although the veteran was evaluated and seen for left ankle, left knee, and left leg hematoma during her time in the service, the records are silent for an ongoing knee and ankle conditions since her time in the military.  [T]herefore, it is less like as not that her current left knee and left ankle conditions are due to or caused by military service."

The physician who conducted the November 2010 VA examination had sufficient facts before her, not only those facts that were in the claims file but also the Veteran's report of her history (aside from her report of no history of joint trauma).  The Board is aware that the examiner referred specifically to the lack of documentation of ongoing reports of left knee and left ankle problems for many years after service as a partial basis for her conclusion, but the examiner also recorded a history provided by the Veteran that the date of onset of left knee pain was in 1988 and left knee pain since 1988, and the date of onset of left ankle pain was 1993 with progressive pain since 1993.  The examiner was therefore aware of the Veteran's reports of continuity of symptomatology and it cannot be argued that she did not have this report before her.  The examiner appears to have reliably applied reliable medical principles in arriving at her conclusion and she has provided logical reasoning to support her conclusion.  For these reasons the Board finds the examination adequate and assigns considerable weight to the medical professional's opinion.

Also considered by the Board is the Veteran's at least implicit opinion that her left knee and left ankle disorder, present since service, are due to her active service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.

To the extent that the Veteran seeks to add an opinion, other than a report of continuity of symptomatology, that her left knee and ankle disabilities are etiologically related to service, the Board finds that he is not competent to offer such an opinion.  This is a complex medical question and therefore a non-expert is not competent to provide a probative opinion.

In any event, the Veteran's lay opinion is clearly outweighed by that of the November 2010 VA examiner, a medical professional, and some of the Veteran's own prior statements and actions in this case.

In summary, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and assigns no probative weight to her reports.  The preponderance of the evidence is against a finding that the Veteran had arthritis of her left knee that manifested within one year of separation from active service as there are no reports of arthritis of her knee within one year of separation from service, let alone a report of the degree of disability at that time.  Service connection cannot therefore be presumed under the provisions of 38 C.F.R. § 3.307 and 3.309, for chronic disease.

The preponderance of medical opinion evidence is unfavorable to her claims as the only favorable opinion (the Veteran's lay statements and opinion) is far less probative than the only unfavorable opinion, offered by a trained physician.  As the preponderance of the evidence is against her claim, her appeal as to the issues of service connection for a left knee and left ankle disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a skin disability in the August 2003 rating decision, currently on appeal, when he was assigned a noncompensable evaluation.  In an October 2009 rating decision, the Veteran's disability rating for her skin condition was increased to 10 percent, effective August 21, 2009.

The Veteran's eczema has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 which provides that a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent exposed areas affected, and no more than topical therapy required.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Prior to August 21, 2009, the Veteran's service-connected skin disability would not warrant a compensable disability rating.

In May 2003, the Veteran underwent a general VA examination, which encompassed all her claims including her skin disability.  At that time, despite the "laundry list" of conditions reported by the Veteran and evaluated by the examiner, there was no mention of a skin disability or skin complaints.  Indeed, the RO based the decision to award the Veteran service connection for a skin disability on a diagnosis in her service treatment records.  The examination report also listed the Veteran's prescribed medications.  They did not include any treatment for a skin condition.  Since that time, the Veteran's extensive treatment of her skin disability has included the use of topical corticosteroids.  Importantly, however, the Board notes that this is neither an immunosuppressive or systemic corticosteroid medication.  

Simply stated, prior to August 21, 2009, there is no objective medical evidence of any compensable symptoms of the Veteran's skin disability and as such, a higher evaluation is not warranted.  Based on the above examination results and the extensive treatment reports, the Board finds that the Veteran's disability picture prior to August 21, 2009 more closely approximates a noncompensable rating, at best, under Diagnostic Code 7806 based on her use of no more than topical therapy.  Indeed, the evidence during this period on appeal does not reveal that at least 5 percent, but less than 20 percent, of the entire body or of exposed areas was affected or that the skin condition required systemic corticosteroid or immunosuppressive medication.

Indeed, in this case, the Board has reviewed the Veteran's copious VA treatment reports in both her physical claims file and her file in Virtual VA.  Her VA treatment records during this period on appeal do not provide any additional favorable evidence, either individually or as a whole, which would warrant a compensable evaluation for a skin disability prior to August 21, 2009.

From August 21, 2009, forward, the Veteran's service-connected skin disability would not warrant an evaluation in excess of 10 percent disabling.  

In August 2009, the Veteran underwent a VA examination of her skin.  At that time, she reported that she gets red blotches and bumps, which hurt, but go away.  The symptoms included itching and burning.  The examiner indicated that her skin condition was treated with topical medications.  No systemic medications were noted.  Upon physical examination, the examiner indicated that greater than 5 percent but less than 20 percent of the exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  There was no indication of any disfigurement, tissue loss, distortion or asymmetry of features.

The Veteran was afforded another VA examination of her skin in November 2010 pursuant to the May 2010 Board Remand.  At that time, the Veteran reported having rashes and bumps that come and go, which get dark red and hurt.  Largely identical to the August 2009 VA examination, the examiner indicated that her skin condition was treated with only topical medications.  No systemic medications were noted.  Upon physical examination, the examiner indicated that greater than 5 percent but less than 20 percent of the exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  The examiner noted that "during the course of the veteran's appeal there has been no constant exfoliation, exudation, or itching involving exposed surface or extensive area, or disfigurement."

Based on these findings, the Veteran's disability picture more closely approximates a 10 percent disability rating for her service-connected skin disability from August 21, 2009, forward.  Indeed, the percentages of areas affected by the Veteran's skin condition reflect the criteria for a 10 percent evaluation.  The evidence from August 21, 2009, forward, does not indicate that 20 to 40 percent of the entire body or of exposed areas is affected or that systemic therapy is required.

Indeed, in this case, the Board has reviewed the Veteran's copious VA treatment reports in both her physical claims file and her file in Virtual VA.  Her VA treatment records following the August 2009 VA examination, which provided the first evidence of an increase of severity, do not provide any additional favorable evidence, either individually or as a whole, which would warrant an evaluation in excess of 10 percent disabling for a skin disability from August 21, 2009, forward.

The Board has also looked at other diagnostic codes for rating the Veteran's skin disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, as to a separate rating based on scarring, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present claim, which was received in January 2002.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim must be considered under the criteria effective as of the date of the claim.  Regardless, however, while the Board has taken into consideration other diagnostic codes applicable to her increased rating claim, the evidence of record for both periods on appeal do not indicate that the Veteran's skin disability ever resulted in scarring or disfigurement.  Indeed, in the most recent VA examination of her skin in November 2010, the VA examiner explicitly noted that there was no disfigurement with respect to the skin condition.  As such, a separate rating based on scarring is not warranted for either appeal period.

A complete review of the Veteran's record, to include the above VA treatment records and private medical records, do not provide any additional evidence in favor of the Veteran's claims for a higher evaluation of her skin disability during either period on appeal and for reasons noted above, provides evidence against such a claim.

With respect to claims for an increased rating, the Board has also considered the Veteran's statements that her disabilities are worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In short, the Board does not find evidence that the ratings assigned for the Veteran's skin disability should be increased for any other separate period based on the facts found during either appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within either period on appeal.  The findings of more serious impairment were first found in August 2009 and November 2010 during the VA examinations.  As such, a compensable evaluation prior to August 21, 2009 and an evaluation in excess of 10 percent disabling from August 21, 2009, forward, are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Based on the above, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board will now determine whether the Veteran's service-connected skin disability warrants referral for extraschedular consideration during either period on appeal.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case for either period on appeal.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a skin condition.  There are no manifestations of the Veteran's skin disability that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  The Veteran has submitted no evidence showing that her service-connected skin disability markedly interfered with her employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disability necessitated frequent, or indeed any, periods of hospitalization during the period described above.  Also in this regard, the Veteran is already receiving a total, combined rating of 100 percent for her service-connected disabilities, to include her service-connected skin disability.  Therefore, no referral for extraschedular consideration is required for either appeal period and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied with respect to the claims adjudicated above.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2002 and May 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to the May 2010 Board Remand and in response to a May 2010 letter from the AMC to the Veteran requesting additional information, the Veteran responded in a correspondence, received June 2010, that she would send more information or evidence in support of her claims.  

To date, the Veteran has not submitted the requested materials.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000) (the veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).

In this regard, the Veteran has frustrated the Board's attempt to obtain substantial compliance with the terms of the May 2010 Remand, which sought to obtain any outstanding treatment of her left knee, left ankle and skin disabilities, and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to obtain these records is warranted.  Parenthetically, however, VA did obtain the Veteran's VA treatment records pursuant to the May 2010 Remand.

In August 2009, the Veteran underwent a VA examination of her skin.  While the May 2010 Remand indicated that the claims file was not reviewed and that the examiner did not indicate the specific body parts affected, they do not, either individually or wholly, render the August 2009 examination inadequate.  Indeed, the May 2010 Remand instructions did not direct the examiner to identify the specific body parts affected.  The Board also notes that the VA examiner indicated that she reviewed the Veteran's medical records but did not have the claims file for review.  However, the VA examiner accurately reported the Veteran's relevant medical history with respect to her skin disability.

Given that claims file review is not required in every case and the VA examiner considered the Veteran's relevant medical history, the Board finds that the August 2009 examination is adequate since the examiner considered the Veteran's prior medical history and described her condition in sufficient detail to enable the Board to make a fully informed evaluation of these claims.  See Stefl v. Nicholson, 21 Vet. App. at 123; see also VAOPGCPREC 20-95 (July 14, 1995) (holding that there is no law or regulation requiring claims file review prior to examination for every case, but listing circumstances in which claims folder should be reviewed prior to VA examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (lack of claims file review is not, in and of itself, dispositive as to the probative value of a medical opinion); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran was afforded VA examinations of her left knee, left ankle, and skin in November 2011.  Indeed, these examination reports reflect that the examiners reviewed the Veteran's claims file and relevant medical history, conducted an appropriate evaluations of her left knee, left ankle, and skin as instructed in the May 2010 Board Remand, and rendered appropriate diagnoses and findings consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions of the issues on appeal and as adjudicated above.  See 38 CF.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.

As such, the RO provided assistance to the Veteran as required under 38 U.S.C.A.  § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances pertaining to the claims adjudicated above.  Significantly, the Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

ORDER

Entitlement to service connection for a chronic left knee disability is denied.

Entitlement to service connection for a chronic left ankle disability, to include strain residuals, is denied.

Entitlement to a rating in excess of 10 percent disabling for a skin disability, to include a compensable rating prior to August 21, 2009, is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary for the claims discussed below to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

In May 2010, the Board remanded these matters for additional development.  The Board instructed the AMC to afford the Veteran VA examinations of her service-connected asthma, skin disability, and psychiatric disability and claimed left ankle and knee disabilities.  The record indicates that the Veteran underwent VA examinations of her left ankle, left knee and skin in November 2010 and of her asthma in January 2011.  Those examination reports are associated with the claims file.  

However, there are no examination results for any VA psychiatric examination pursuant to the May 2010 Board Remand.  Indeed, it appears that a psychiatric examination scheduled for November 8, 2010 was cancelled, however, there is no clear explanation as to the reason for cancellation (was it the Veteran's fault?).  A document printed on December 14, 2010 with a handwritten note suggested that the Veteran was a "no show" for the psychiatric examination.  Regardless, given the fact that the Veteran appeared for other VA examinations scheduled on that same date and at the same location, and that there is no notice letter of record indicating that the Veteran was notified of a psychiatric examination scheduled for November 8, 2010 (why would the Veteran attend one VA examination, but on the same day at the same location not appear for the other?),  the Board finds that the AMC is not in compliance with the May 2010 Board Remand and the Veteran should be afforded a contemporaneous VA psychiatric examination.

In addition, the May 2010 Remand instructed the RO to readjudicate the claims on appeal, to include the claim for higher evaluations of the Veteran's service-connected acquired psychiatric disability.  The subsequent December 2011 supplemental statement of the case did not include a readjudication of the claim for higher evaluations of the Veteran's service-connected acquired psychiatric disability and in this respect, substantial compliance with the May 2010 Board Remand has not been met.  Indeed, there was no discussion of the Veteran's scheduled VA psychiatric examination or her failure to appear in the December 2011 supplemental statement of the case.

With respect to the January 2011 VA examination of the Veteran's asthma, the Board finds that the examination results are inadequate.  In its May 2010 directives, the Board explicitly charged the examiner with performing all indicated tests and studies, to include a pulmonary function test, in order to ascertain the current nature and severity of her asthma.  Instead of conducting a pulmonary function test as instructed, the January 2011 VA examiner merely interpreted the pulmonary function test results from the August 2009 VA respiratory examination.  Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also in this regard, the Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, another remand is necessary to afford the Veteran a VA psychiatric examination and a VA examination of her service-connected asthma.

At this juncture, the Board must note that the Veteran is in receipt of a total rating (100 percent) for her service-connected disabilities for over a decade in this eight volume case.  Indeed, pursuant to the VA examinations afforded to the Veteran in compliance with the May 2010 Board Remand, the Veteran was awarded service connection for migraine headaches and tinnitus, resulting in a total disability rating of 100 percent, which became effective the day following separation from active service, February 1, 2002.

Simply stated, the Veteran cannot receive a disability evaluation that is greater than 100 percent.  In fact, the Veteran is receiving a 100 percent, total disability rating with the earliest possible effective date, the day following her separation from active service, February 1, 2002.

Given that the Board may not grant an evaluation beyond 100 percent, the Veteran, in consultation with her representative, may wish to withdraw her appeal to the Board, in writing.  In any event, in light of clear determinations from the Court and until such time as the Veteran withdraws these claims, the Board must address the procedural issues before fully adjudicating this case.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination in order to determine the nature and severity of her service-connected psychiatric disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A complete rationale must be provided for all opinions provided.

2. Schedule the Veteran for a VA pulmonary examination in order to determine the current nature and severity of her service-connected asthma.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A complete rationale must be provided for all opinions provided.

All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should conduct a contemporaneous pulmonary function test, and should also indicate whether treatment of the Veteran's asthma requires any of the following: a) at least monthly care for exacerbations, b) intermittent (at least 3 times per year) courses of systemic corticosteroids, or c) daily use of systemic high dose corticosteroids or immunosuppressive medication.  The examiner should also indicate whether the Veteran has asthma attacks that occur at least one time per week with episodes of respiratory failure.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports doe not include adequate responses to the requests above, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefits sought are not granted, the appellant and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


